Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.
Claims 1, 11, and 20 are amended.
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an Examiner’s statement for reasons of allowance:
	Examiner finds Applicant’s arguments persuasive. Regarding the 35 U.S.C. 103 Rejection, the prior art Karlov and Rapp does not suggest every element of independent claim 1. More specifically the prior art does not disclose “evaluating code configured to cause said at least one hardware processor to evaluate whether a first candidate of the symptoms and diseases is more likely, than a member of Bayesian probabilities of the matrix, in a prior distribution of the first candidate under a set of the Bayesian probabilities and with respect to a first subset of the medical records, the first subset comprising all of the medical records that indicate a first of the diseases; replacing code configured to cause said at least one hardware processor to, in response to determining that the first candidate is more likely, than the member of the Bayesian probabilities of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the first subset of the medical records, replace the member of the matrix with the first candidate and starting a next iteration, and in response to determining that the first candidate is not more likely, than the member of the Bayesian probabilities of the matrix, in the prior distribution of the first candidate under the set of Bayesian probabilities and with respect to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686